Title: The American Peace Commissioners to David Hartley: Answers to Propositions, [29 June 1783]
From: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry
To: Hartley, David


          
            [June 29, 1783]
          
          Answers to Mr Hartleys six Propositions for the definitive
            Treaty—
          To the 1st This matter has been already regulated in the 5th &
            6th Articles of the Provisional Treaty
            to the utmost extent of our Powers: The Rest must be left to the several States.
          2d All the Lakes, Rivers and Waters, divided by the Boundary Line or Lines, between the
            United States and his Britannic Majesty’s Territories shall be freely used &
            navigated by both Parties during the whole extent of such Division. Regulations
            concerning Roads, Carrying Places and any Land Communications between said Waters,
            whether within the Line of the United States or that of his Majesty, together with the
            Navigation of all Waters and Rivers in America belonging to either
            Party, may be made in the Negotiation of a Treaty of Commerce.
          3d & 4th That in all Places belonging to the United States in the Country adjoining
            to the Water Line of Division, and which, during the War were in his Majesty’s
            Possession, all Persons at present resident, or having Possessions or Occupations, as
            Merchants or otherwise, may remain in the peaceable Enjoyment of all civil Rights, and
            in pursuit of their Occupations, until they shall receive Notice of Removal from
            Congress, or the State, to which any such Place may appertain, and that, upon any such
            Notice of Removal, a Term of two Years shall be allowed for selling or withdrawing their
            Effects, and for settling their Affairs—
          5th That his Britannic Majesty’s Forces not exceeding [blank] in number, may continue in the Posts now occupied by them, contiguous to
            the Water Line, until Congress shall give them Notice to evacuate the said Posts; and
            Garrisons of their own shall arrive at said Posts, for the purpose of securing the
            Lives, Property and Peace of any Persons settled in that Country, against the Invasion
            or Ravages of the Neighbouring Indian Nations, who may be suspected of retaining
            Resentments in consequence of the late War.
          6th The Consideration of this Proposition may be left to the Treaty of Commerce.
          
            Passy 29 June 1783
          
        